NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1585-19

LYNNE FLAX,

         Petitioner-Appellant,

v.

BOARD OF TRUSTEES, POLICE
AND FIREMEN'S RETIREMENT
SYSTEM,

     Respondent-Respondent.
______________________________

                   Argued March 22, 2021 – Decided August 3, 2021

                   Before Judges Suter and Smith.

                   On appeal from the Board of Trustees of the Police
                   and Firemen's Retirement System, Department of
                   Treasury, PFRS No. x-xx303.

                   Samuel M. Gaylord argued the cause for appellant
                   (Gaylord Popp, LLC, attorneys; Samuel M. Gaylord,
                   of counsel and on the brief).

                   Juliana C. DeAngelis, Deputy Attorney General,
                   argued the cause for respondent (Robert S. Garrison,
            Jr., Director of Legal Affairs, PFRSNJ, attorney;
            Robert S. Garrison, Jr., on the brief).

PER CURIAM


      Petitioner Lynne Flax was a Department of Corrections (DOC) corrections

officer who applied for disability retirement through the Police and Firemen's

Retirement System Board of Trustees (PFRS Board or Board). Before the Board

considered her application, the DOC terminated her employment for a having an

inappropriate relationship with an inmate. An administrative law judge (ALJ)

ordered Flax ineligible for ordinary disability benefits and forfeiture of twenty-

eight months of her pension. The Board adopted the ALJ's initial decision. Flax

appealed, and we affirm for the reasons set forth below.

                                        I.

      Flax was a corrections officer who began with the DOC in 1989. At the

time of her termination, her length of service was twenty-one years and five

months. As part of her academy training, Flax was trained not to tell inmates

personal information such as her name, details about her family, and her address.

As her career progressed, she was eventually promoted to senior corrections

officer. Other than two minor disciplinary actions for lateness, once early in her




                                                                           A-1585-19
                                        2
career and once towards the end of it, she served honorably until the

circumstances which brought about her removal.

      After many years working at another corrections facility, in 2009 the DOC

transferred Flax to Southern State Correctional Facility where she worked in

various locations, including the mail room and the receiving gate.

      In September 2010, Flax first had contact with an inmate named B.G. as

he stopped by her assigned post on his way to and from class. During this time,

Flax gradually entered into a personal relationship with him. By November

2010, Flax changed her shift time to avoid interaction with B.G., because her

interactions with him caused her to feel uncomfortable. However, she went back

to her previous shift in January 2011.

      Flax gave B.G. her home telephone number and he began calling her at

home. Between November 20, 2010, and June 10, 2011, she had telephone

contact 158 times with B.G. and his sister.       B.G. used his sister as an

intermediary to set up calls between Flax and B.G. Flax knew this contact was

a violation of DOC rules, but she and B.G. had developed a "kind of boyfriend-

girlfriend" relationship, discussing family matters. When B.G. was released

from Southern State to a halfway house, Flax wrote him several letters and

visited him twice. Flax even gave B.G. and his sister one hundred and fifty


                                                                        A-1585-19
                                         3
dollars to pay for the phone calls between her and B.G. Flax knew her actions

created a risk of blackmail, potentially endangering her and her colleagues. B.G.

eventually ended their relationship in May 2012.

      On April 29, 2011, Flax filed an application for disability retirement. On

July 1, 2011, the DOC charged her with conduct unbecoming a public employee,

N.J.A.C. 4A: 2-2.3(6), and also with violating various DOC internal rules and

regulations. Flax admitted to the relationship, and after a hearing on the charges,

the DOC fired her.

      After her termination, the Board ordered that Flax forfeit her entire PFRS

service and salary credit and also denied her application for ordinary disability

on November 16, 2011. The matter went before an ALJ for a hearing.

      On October 31, 2014, an ALJ conducted the hearing, but he did not issue

an initial decision before retiring. On August 8, 2017, nearly three years later,

a new ALJ conducted a supplemental hearing in which Flax testified again so

that the ALJ could address credibility.

      In her September 19, 2017 initial decision, the ALJ denied the Board's

motion to forfeit all of Flax's PFRS service and salary credit. Instead, she

ordered that Flax forfeit two years and four months of PFRS service and salary

credit towards her pension. After analyzing "whether petitioner's misconduct


                                                                            A-1585-19
                                          4
warrant[ed] total or partial forfeiture of her pension," using the statutory factors

in N.J.S.A. 43:1-3 as well as applicable case law, the ALJ found total forfeiture

was not supported by the record.

      Next, the ALJ denied Flax's ordinary disability application. She found

that Flax "failed to show that her alleged disability is the reason she left her

employment." The ALJ concluded Flax could not be eligible for disability

benefits because she had "no job to return to if she [was] awarded disability

benefits and later recovers," citing Cardinale v. Bd. of Trs., 458 N.J. Super. 260,

263 (App. Div. 2019) and In re Adoption of N.J.A.C. 17:1-6.4, 454 N.J. Super.

386, 401 (App. Div. 2018). The Board reviewed the record, made findings, and

adopted the ALJ's initial decision on November 6, 2019.

      On appeal, Flax makes two substantive arguments. First, she argues that

the facts of her case satisfy the statutory criteria of N.J.S.A. 43:16A-8(2),

making her eligible for ordinary disability benefits. Second, she argues that the

ALJ's twenty-eight-month penalty is "too severe," and that a proper reading of

Uricoli v. Board of Trustees, Police and Firemen's Retirement System, 91 N.J.

62 (1982), and N.J.S.A. 43:1-3(d) would have resulted in a seven-month

forfeiture, the length of Flax's relationship with B.G.




                                                                             A-1585-19
                                         5
                                        II.

      We turn to our standard of review. "Our review of administrative agency

action is limited." Russo v. Bd. of Trs., Police & Firemen's Ret. Sys., 206 N.J.

14, 27 (2011) (citing In re Herrmann, 192 N.J. 19, 27 (2007)). We "may not

substitute [our] own judgment for the agency's, even though [we] might have

reached a different result." In re Stallworth, 208 N.J. 182, 194 (2011) (quoting

In re Carter, 191 N.J. 474, 483 (2007)).

      We cannot reverse an administrative agency determination unless we find

that it was arbitrary, capricious, or unreasonable; that it lacked fair support in

the evidence; or that the decision violated legislative policies. In re Herrmann,

192 N.J. at 27–28.      However, we apply "de novo review to an agency's

interpretation of a statute or case law." Russo, 206 N.J. at 27 (citing Toll Bros.,

Inc. v. Twp. of W. Windsor, 173 N.J. 502, 549 (2002)).

      Flax argues first that she meets the statutory requirements of N.J.S.A.

43:16A-8(2) in order to qualify for ordinary disability. She contends the Board

improperly denied her application, seeking to distinguish Cardinale.           The

disputed statute provides that:

                  [a]ny beneficiary under the age of [fifty-five]
            years who has been retired on a disability retirement

                                                                            A-1585-19
                                        6
            allowance under this act, on his request shall, or upon
            the request of the retirement system may, be given a
            medical examination and he shall submit to any
            examination by a physician or physicians designated by
            the medical board once a year for at least a period of
            five years following his retirement in order to
            determine whether or not the disability which existed at
            the time he was retired has vanished or has materially
            diminished. If the report of the medical board shall
            show that such beneficiary is able to perform either his
            former duty or any other available duty in the
            department which his employer is willing to assign to
            him, the beneficiary shall report for duty; such a
            beneficiary shall not suffer any loss of benefits while
            he awaits his restoration to active service. If the
            beneficiary fails to submit to any such medical
            examination or fails to return to duty within 10 days
            after being ordered so to do, or within such further time
            as may be allowed by the board of trustees for valid
            reason, as the case may be, the pension shall be
            discontinued during such default.

            [N.J.S.A. 43:16A-8(2).]

"The purpose of [the statute] is to return the previously disabled retiree to work

as if that individual had never suffered a disability or interruption of service. "

Cardinale, 458 N.J. Super. at 270 (citing In re Terebetski, 338 N.J. Super. 564,

570 (App. Div. 2001)).

      Under N.J.S.A. 43:16A-8(2), a person cannot collect disability benefits if

they irrevocably resign from their position.      Id. at 273. In Cardinale, the

petitioner voluntarily and irrevocably resigned from his position as a police


                                                                            A-1585-19
                                        7
officer after admitting to having a substance abuse problem while serving as an

active member of the department.           Id. at 264–65.   The Board denied the

petitioner's application for ordinary disability because of his "irrevocable

resignation." Id. at 265. On appeal, we found the petitioner's "permanent

inability to return to duty . . . fatal." Id. at 270.

      We disagree with the notion that Flax's termination for cause somehow

distinguishes her case factually from our holding in Cardinale. The petitioner

in Cardinale voluntarily resigned from his employer and agreed not to seek

rehiring. Similarly, Flax, having been fired for cause, cannot return to work as

if she "never suffered a disability or interruption of service." Cardinale, 458

N.J. Super. at 270 (citing Terebetski, 338 N.J. Super. at 570). "The Legislature

clearly recognized that individuals returning from a disability retirement are in

a unique situation, plainly different from all other employees returning to active

service. Their separation from employment is unlike the . . . separation of other

civil servants . . . ." In re Allen, 262 N.J. Super. 438, 444 (App. Div. 1993).

      Flax argues that even though she was terminated for cause, an award of

disability benefits to her would not thwart the statutory scheme. She contends

that medical testimony would show her disability commenced prior to the

charges were filed against her. This argument misses the point. The record


                                                                           A-1585-19
                                           8
shows that Flax was ultimately separated from her DOC employment because

she was terminated for cause. Flax's effort to head off denial of her ordinary

disability benefits by racing to file her application before the initiation of

disciplinary action against her does not change the manner in which she was

separated from her employment. "[I]t is common sense that disability retirees

leave their jobs due to a purported disability." In re Adoption of N.J.A.C. 17:1-

6.4, 454 N.J. Super. at 399. The Board found that Flax did not leave her job due

to a disability, which rendered her ineligible under N.J.S.A. 43:16A-8(2) for

ordinary disability benefits. We find no basis in the record to disturb that pivotal

finding, one that Flax herself concedes is fatal to this aspect of her appeal.

      Finally, Flax contends the Board's forfeiture order is too severe because

her twenty-eight-month penalty is four times longer than the relationship she

had with B.G. She argues that, based on the relatively short nature of her

relationship with B.G., N.J.S.A. 43:1-3(d) and Uricoli call for a lesser penalty.

      N.J.S.A. 43:1-3(d) provides that:

                  [w]henever a board of trustees determines,
            pursuant to this section, that a partial forfeiture of
            earned service credit or earned pension or retirement
            benefits is warranted, it shall order that benefits be
            calculated as if the accrual of pension rights terminated
            as of the date the misconduct first occurred or, if
            termination as of that date would in light of the nature
            and extent of the misconduct result in an excessive

                                                                             A-1585-19
                                          9
            pension or retirement benefit or in an excessive
            forfeiture, a date reasonably calculated to impose a
            forfeiture that reflects the nature and extent of the
            misconduct and the years of honorable service.

            [N.J.S.A. 43:1-3(d).]

      In Uricoli, the Court listed eleven factors that "may properly be taken into

account in determining the reasonableness of pension forfeiture." Uricoli, 91

N.J. at 78. These factors are also codified in N.J.S.A. 43:1-3(c). Those factors

are

            (1) the employee's length of service; (2) the basis for
            retirement, i.e., age, service, disability, etc.; (3) the
            extent to which the employee's pension has vested; (4)
            the duties of the particular employment; (5) the
            employee's public employment history and record; (6)
            the employee's other public employment and service;
            (7) the nature of the misconduct or crime, including the
            gravity or substantiality of the offense, whether it was
            a single or multiple offense and whether it was
            continuing or isolated; (8) the relationship between the
            misconduct and the employee's public duties; (9) the
            quality of moral turpitude or the degree of guilt and
            culpability, including the employee's motives and
            reasons, personal gain, and the like; (10) the
            availability and adequacy of other penal sanctions; and
            (11) other personal circumstances relating to the
            employee bearing upon the justness of forfeiture.

            [Uricoli, 91 N.J. at 78.]

      The ALJ's thorough initial decision, adopted in toto by the Board,

contained detailed findings. Applying her findings to the Uricoli factors, the

                                                                           A-1585-19
                                        10
ALJ concluded the record did not support a total forfeiture of Flax's pension.

However, the ALJ found that a partial forfeiture was appropriate, and reflected

the "gravity of the offense, . . . [Flax's] breach of public trust, the direct

relationship of the offense to her job duties, . . . [as well as] the breach of security

and safety at the facility . . . created by her offense."

      We are satisfied that the Board's final decision was well supported by

substantial credible evidence in the record, and that it did not act in an arbitrary ,

capricious, or unreasonable manner when it denied Flax ordinary disability

benefits and ordered partial forfeiture of her PFRS service and salary credit

towards her pension. Any other arguments made by petitioner lack sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                                A-1585-19
                                         11